Exhibit 10.1

PICOR CORPORATION

AMENDED AND RESTATED 2001 STOCK OPTION AND INCENTIVE PLAN

SECTION 1. History; General Purpose of the Plan.

(a)    History. The name of the plan is the Picor Corporation Amended and
Restated 2001 Stock Option and Incentive Plan (the “Plan”). The Plan was assumed
and restated by Vicor Corporation on May 30, 2018 (the “Assumption Date”),
pursuant to the terms of the Agreement and Plan of Merger, by and between Picor
Corporation and Vicor Corporation, executed on May 25, 2018. As of the
Assumption Date, only Non-Qualified Stock Options were outstanding under the
Plan; no new awards of any type may be granted under the Plan after the
Assumption Date.

(b)    Purpose. The purpose of the Plan is to encourage and enable the
employees, directors, consultants, and other key persons of the Company and its
Affiliates upon whose judgment, initiative and efforts the Company largely
depends for the successful conduct of its business to acquire a proprietary
interest in the Company. It is anticipated that providing such persons with a
direct stake in the Company’s welfare will assure a closer identification of
their interests with those of the Company, thereby stimulating their efforts on
the Company’s behalf and strengthening their desire to remain with the Company.

SECTION 2. Definitions.

The following terms shall be defined as set forth below:

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Administrator” is defined in Section 3(a).

“Affiliate” shall mean (1) a corporation which, for purposes of Section 424 of
the Code, is a parent or subsidiary of the Company, direct or indirect or (2) a
foreign partnership, corporation, firm, joint venture, limited liability company
or other entity that, directly or indirectly through one or more intermediaries,
is controlled by the Company or its parent, where the term “controlled by” means
the possession, direct or indirect, of the power to cause the direction of the
management and policies of such entity, whether through ownership of voting
interests or voting securities, as the case may be, by contract or otherwise.

“Award” or “Awards” shall include, except where referring to a particular
category of grant under the Plan, Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock Awards, Unrestricted Stock Awards, or any combination
of the foregoing.

“Board” shall mean the Board of Directors of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor Code, and related rules, regulations and interpretations.

“Company” shall mean Picor Corporation before the Merger Date and Vicor
Corporation on and after the Merger Date.

“Compensation Committee” shall mean the Compensation Committee of the Board of
Directors of Vicor Corporation, with the duties and responsibilities set forth
in Section 3(a).

“Effective Date” shall mean the date on which the Plan was approved by
stockholders as set forth in Section 14.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.



--------------------------------------------------------------------------------

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that (i) if the Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), the Fair Market Value
on any given date shall not be less than the average of the highest bid and
lowest asked prices of the Stock reported for such date or, if no bid and asked
prices were reported for such date, for the last day preceding such date for
which such prices were reported, or (ii) if the Stock is admitted to trading on
a national securities exchange or the NASDAQ National Market System, the Fair
Market Value on any date shall not be less than the closing price reported for
the Stock on such exchange or system for such date or, if no sales were reported
for such date, for the last date preceding the date for such a sale was
reported.

“Incentive Stock Option” shall mean any Stock Option designated and qualified as
an “incentive stock option” as defined in Section 422 of the Code.

“Merger Date” means May 30, 2018, the date Picor Corporation merged with and
into Vicor Corporation.

“Non-Qualified Stock Option” shall mean any Stock Option that is not an
Incentive Stock Option.

“Restricted Stock Award” shall mean Awards granted pursuant to Section 7.

“Stock” shall mean the Common Stock, par value $.01 per share, of Vicor
Corporation, subject to adjustments pursuant to Section 4.

“Stock Option” shall mean any contractual option to purchase shares of Stock
granted pursuant to Section 6.

“Transaction” is defined in Section 3(c).

“Unrestricted Stock Award” shall mean any Award granted pursuant to Section 8.

SECTION 3. Administration of the Plan; Administrator Authority to Select
Participants and Determine Awards.

(a)    Administration of Plan. The Plan shall be administered by the Board or
the Compensation Committee. All decisions and interpretations of the
Administrator shall be binding on all persons, including the Company and Plan
participants.

(b)    Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:

(i)    to select the individuals to whom Awards may from time to time be
granted;

(ii)    to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Restricted Stock Awards,
Unrestricted Stock Awards or any combination of the foregoing, granted to any
one or more participants;

(iii)    to determine the number of shares of Stock to be covered by any Award;

(iv)    to determine and modify from time to time the terms and conditions,
including any restrictions and holding period requirements, not inconsistent
with the terms of the Plan, of any Award, which terms and conditions may differ
among individual Awards and participants, and to approve the form of written
instruments evidencing the Awards;

(v)    to accelerate at any time the exercisability or vesting of all or any
portion of any Award;

 

2



--------------------------------------------------------------------------------

(vi)    to impose any limitations on Awards granted under the Plan, including
limitations on transfers of Awards (or Stock held as a result of exercise of an
Award);

(vii)    subject to the provisions of Section 6(b)(ii), to extend at any time
the period in which Stock Options may be exercised;

(viii)    to define and disseminate provisions regarding purchase by the Company
of an Award (or Stock held as a result of exercise of a Stock Option), and to
exercise such provisions in a reasonable manner;

(ix)    to determine at any time whether, to what extent, and under what
circumstances distribution or the receipt of an Award and other amounts payable
with respect to an Award shall be deferred either automatically or at the
election of the grantee and whether and to what extent the Company shall pay or
credit amounts constituting interest (at rates determined by the Administrator)
or dividends or deemed dividends on such deferrals;

(x)    at any time to adopt, alter and repeal such rules, guidelines, and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan; and

(xi)    to amend or terminate the Plan.

(c)    Indemnification. Neither the Board nor the Compensation Committee, nor
any member of either, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with the Plan,
and the members of the Board and the Compensation Committee shall be entitled in
all cases to indemnification and reimbursement by the Company in respect of any
claim, loss, damage, judgment, settlement, or expense (including, without
limitation, reasonable attorneys’ fees) arising or resulting therefrom to the
fullest extent permitted by law and/or under any directors’ and officers’
liability insurance coverage which may be in effect from time to time.

SECTION 4. Stock Issuable Under the Plan; Changes in Stock; Mergers.

(a)    Stock Issuable. The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be 511,915 shares, subject to
adjustment as provided in Section 3(b). For purposes of this limitation, the
shares of Stock underlying any Awards which are forfeited, canceled, reacquired
by the Company, satisfied without the issuance of Stock, or otherwise terminated
(other than by exercise) shall be added back to the shares of Stock available
for issuance under the Plan. Subject to such overall limitation, shares of Stock
may be issued up to such maximum number pursuant to any type or types of Award;
provided, however, no awards of any type may be made under the Plan after the
Assumption Date. The shares of Stock available for issuance under the Plan may
be authorized but unissued shares of Stock or shares of Stock reacquired by the
Company and held in its treasury.

(b)    Changes in Stock. Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split, or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger, consolidation or sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for a different number or kind of
securities of the Company or any successor entity (or a parent or subsidiary
thereof), the Administrator shall make an appropriate or proportionate
adjustment in (i) the maximum number of shares reserved for issuance under the
Plan, (ii) the number of Stock Options that can be granted to any one individual
participant, (iii) the number and kind of shares

 

3



--------------------------------------------------------------------------------

or other securities subject to any then outstanding Awards under the Plan, and
(v) the exercise price and/or exchange price for each share subject to any then
outstanding Stock Options under the Plan, without changing the aggregate
exercise price (i.e., the exercise price multiplied by the number of Stock
Options) as to which such Stock Options remain exercisable. The adjustment by
the Administrator shall be final, binding, and conclusive. No fractional shares
of Stock shall be issued under the Plan resulting from any such adjustment, but
the Administrator in its discretion may make a cash payment in lieu of
fractional shares.

The Administrator shall also make an appropriate or proportionate adjustment in
the number of shares subject to outstanding Awards and the exercise price and
the terms of outstanding Awards to take into consideration material changes in
accounting practices or principles, extraordinary dividends, acquisitions or
dispositions of stock or property or any other event in order to avoid
distortion in the operation of the Plan, provided that no such adjustment shall
be made in the case of an Incentive Stock Option, without the consent of the
participant, if it would constitute a modification, extension, or renewal of the
Stock Option within the meaning of Section 424(h) of the Code.

(c)    Mergers and Other Transactions. In the case of and subject to the
consummation of (i) the dissolution or liquidation of the Company, (ii) the sale
of all or substantially all of the assets of the Company on a consolidated basis
to an unrelated person or entity, (iii) a merger, reorganization, or
consolidation in which the holders of the Company’s outstanding voting power
immediately prior to such transaction do not own a majority of the outstanding
voting power of the surviving or resulting entity immediately upon completion of
such transaction, (iv) the sale of all or a majority of the outstanding capital
stock of the Company to an unrelated person or entity, or (v) any other
transaction in which the owners of the Company’s outstanding voting power prior
to such transaction do not own at least a majority of the outstanding voting
power of the relevant entity immediately upon completion of the transaction (in
each case, a “Transaction”), as of the effective date of such Transaction, all
Stock Options that are not exercisable shall become fully exercisable and all
other Awards that are not vested shall become fully vested. Upon the
effectiveness of the Transaction, the Plan and all outstanding Stock Options
issued hereunder shall terminate upon the effective time of any such
Transaction, unless provision is made in connection with such Transaction in the
sole discretion of the parties thereto for the assumption or continuation of
Stock Options theretofore granted (after taking into account any acceleration
hereunder) by the successor entity, or the substitution of such Stock Options
with new Stock Options of the successor entity or a parent or subsidiary
thereof, with such adjustment as to the number and kind of shares and the per
share exercise prices as such parties shall agree (after taking into account any
acceleration if any, hereunder). In the event of such termination, each holder
shall be permitted, within a specified period of time prior to the consummation
of the Transaction as determined by the Administrator, to exercise all
outstanding Stock Options held by such holder that are then exercisable or will
become exercisable as of the effective time of the Transaction; provided,
however, that the exercise of Stock Options not exercisable prior to the
Transaction shall be subject to the consummation of the Transaction.
Notwithstanding the foregoing, and for the avoidance of doubt, a “Transaction”
shall not refer to any merger, reorganization, or consolidation of the Company
in which the surviving or resulting entity is an Affiliate of the Company at the
time of such transaction.

SECTION 5. Eligibility.

Participants in the Plan will be such full or part-time officers, employees,
directors, consultants, and other key persons (including prospective employees)
of the Company and its Affiliates who are responsible for or contribute to the
management, growth or profitability of the Company and its Affiliates as are
selected from time to time by the Administrator in its sole discretion.

SECTION 6. Stock Options.

(a)    General. Any Stock Option granted under the Plan shall be in such form as
the Administrator may have approved from time to time. Stock Options outstanding
as of the Assumption Date are Non-Qualified Stock Options.

 

4



--------------------------------------------------------------------------------

(b)    Terms of Stock Options. Stock Options granted under the Plan shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of the Plan, as the
Administrator shall deem desirable. If the Administrator so determines, Stock
Options may be granted in lieu of cash compensation at the participant’s
election, subject to such terms and conditions as the Administrator may
establish, as well as in addition to other compensation. Terms of an individual
Stock Option award shall be set forth in a Stock Option Award Agreement executed
at the time of the award between the participant (i.e., the recipient of the
award) and the Company.

(i)    Exercise Price. The exercise price per share for the Stock covered by a
Stock Option shall be determined by the Administrator at the time of grant but
shall not be less than 100 percent of the Fair Market Value on the date of
grant. If an employee of the Company or an Affiliate owns or is deemed to own
(by reason of the attribution rules of Section 424(d) of the Code) more than
10 percent of the combined voting power of all classes of stock of the Company
or any parent or subsidiary corporation and an Incentive Stock Option is granted
to such employee, the exercise price of such Incentive Stock Option shall be not
less than 110 percent of the Fair Market Value on the grant date.

(ii)    Term of Stock Option. The term of each Stock Option shall be fixed by
the Administrator.

(iii)    Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date; provided, however,
that Stock Options granted in lieu of compensation shall be exercisable in full
as of the grant date. The Administrator may at any time accelerate the
exercisability of all or any portion of any Stock Option. A holder shall have
the rights of a stockholder only as to shares of Stock acquired upon the
exercise of a Stock Option and not as to unexercised Stock Options.

(iv)    Method of Exercise. Stock Options may be exercised, in whole or in part,
by giving written notice of exercise to the Company, specifying the number of
shares to be purchased. Payment of the purchase price may be made by one or more
of the following methods to the extent provided in the Stock Option Award
agreement or as otherwise provided by the Administrator:

(A)    In cash, by certified or bank check or other instrument acceptable to the
Administrator;

(B)    If approved by the Administrator, through the delivery (or attestation to
the ownership) of shares of Stock that are not then subject to restrictions
under any Company plan and that have been beneficially owned by the holder for
such period as may be required by the Administrator or have been purchased by
the participant on the open market. Such surrendered shares shall be valued at
Fair Market Value on the exercise date;

(C)    If approved by the Administrator, through full or partial “net
settlement,” whereby the holder instructs the Administrator to utilize some
portion of the gain realized on exercise (i.e., the excess of the Fair Value of
the share(s) of Stock purchased over the aggregate Exercise Price) to fund
(1) the purchase of the share(s) of Stock (i.e., the Exercise Price per share
multiplied by the number of shares to be purchased), (2) the taxes due on the
exercise, if any, or (3) a combination of (1) and (2), resulting in settlement
by issuance of that number of shares of Stock representing the net value of the
exercise after deduction of the value of (1) and/or (2); or

(D)    If approved by the Administrator, by the holder delivering to the Company
a properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Company cash or a check payable and acceptable
to the Company for the purchase price; provided that in the event the holder
chooses to pay the purchase price as so provided, the holder and the broker
shall comply with such procedures and enter into such agreements of indemnity
and other agreements as the Administrator shall prescribe as a condition of such
payment procedure.

 

5



--------------------------------------------------------------------------------

The delivery of certificates representing the shares of Stock to be purchased
pursuant to the exercise of a Stock Option will be contingent upon receipt from
the holder (or a purchaser acting in his or her stead in accordance with the
provisions of the Stock Option) by the Company of the full purchase price for
such shares, payment of all withholding taxes due as a result of the exercise of
the Stock Option, and the fulfillment of any other requirements contained in the
Stock Option Award Agreement or applicable provisions of laws. In the event a
holder chooses to pay the purchase price by previously-owned shares of Stock
through the attestation method, the shares of Stock transferred to the holder
upon the exercise of the Stock Option shall be net of the number of shares to
which the holder has attested ownership.

(c)    Non-transferability of Stock Options. No Stock Option shall be
transferable by the holder otherwise than by will or by the laws of descent and
distribution and all Stock Options shall be exercisable, during the holder’s
lifetime, only by the holder or by the holder’s legal representative or guardian
in the event of the holder’s incapacity. Notwithstanding the foregoing, the
Administrator, in its sole discretion, may provide in the Award agreement
regarding a given Stock Option that the holder may transfer, without
consideration for the transfer, his or her Non-Qualified Stock Options to
members of his or her immediate family, to trusts for the benefit of such family
members, or to partnerships in which such family members are the only partners,
provided that the transferee agrees in writing with the Company to be bound by
all of the terms and conditions of this Plan and the applicable Stock Option.

(d)     Termination. Except as may otherwise be provided in this Section 6(d) or
by the Administrator either in the Award agreement, or subject to Section 11
below, in writing after the Award agreement is issued, a participant’s rights in
all Stock Options shall automatically terminate upon the participant’s
termination of employment with the Company and its Affiliates for any reason.
Notwithstanding the foregoing, the period within which to exercise the Stock
Option shall be modified as set forth below:

(i)    Termination Due to Death. If the participant’s employment terminates by
reason of death, (A) any Stock Option held by the participant, which, but for
such participant’s death, would have vested and become exercisable on or prior
to the first anniversary of such termination, shall become fully exercisable and
(B) any Stock Option exercisable at the time of such termination may thereafter
be exercised by the participant’s legal representative or legatee for a period
of 12 months from the date of death or until the Expiration Date, if earlier.

(ii)    Termination Due to Disability. If the participant’s employment
terminates by reason of Disability (as defined in Section 22(c)(3) of the Code),
(A) any Stock Option held by the participant, which, but for such participant’s
Disability, would have vested and become exercisable on or prior to the first
anniversary of such termination, shall become fully exercisable and (B) any
Stock Option exercisable at the time of such termination may thereafter be
exercised by the participant for a period of 12 months from the date of
termination or until the Expiration Date, if earlier. The death of the
participant during the 12-month period provided in this Section 6(d)(ii) shall
extend such period for another 12 months from the date of death or until the
Expiration Date, if earlier.

(iii)    Determination of Reason. The Administrator’s determination of the
reason for termination of the participant’s employment shall be conclusive and
binding on the participant and his or her representatives or legatees.

SECTION 7. Restricted Stock Awards.

(a)    Nature of Restricted Stock Awards. A Restricted Stock Award is an Award
pursuant to which the Company may, in its sole discretion, grant or sell, at
such purchase price as determined by the Administrator, in its sole discretion,
shares of Stock subject to such restrictions and conditions as the Administrator
may determine at the time of grant (“Restricted Stock”), which purchase price
shall be payable in cash or other form of consideration acceptable to the
Administrator. Conditions may be based on continuing employment (or other
service relationship) and/or achievement of pre-established performance goals
and objectives. The terms and

 

6



--------------------------------------------------------------------------------

conditions of each such agreement shall be determined by the Administrator, and
such terms and conditions may differ among individual Awards and recipients. As
of the Assumption Date, no Restricted Stock Awards were outstanding under the
Plan.

(b)    Rights as a Stockholder. Upon execution of a written instrument setting
forth the Restricted Stock Award and payment of any applicable purchase price, a
holder shall have the rights of a stockholder with respect to the voting of the
Restricted Stock, subject to such conditions contained in the written instrument
evidencing the Restricted Stock Award. Unless the Administrator shall otherwise
determine, certificates evidencing the Restricted Stock shall remain in the
possession of the Company until such Restricted Stock is vested as provided in
Section 7(d) below, and the holder shall be required, as a condition of the
grant, to deliver to the Company a stock power endorsed in blank.

(c)     Restrictions. Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award agreement. Except as may otherwise be
provided by the Administrator either in the Award agreement or, subject to
Section 11 below, in writing after the Award agreement is issued, if any, if a
holder’s employment (or other service relationship) with the Company and its
Affiliates terminates for any reason, any Restricted Stock that has not vested
at the time of termination shall automatically and without any requirement of
notice to such holder from or other action by or on behalf of, the Company be
deemed to have been reacquired by the Company at the lesser of its original
purchase price or Fair Market Value (determined at the time of termination) from
such holder or such holder’s legal representative simultaneously with such
termination of employment (or other service relationship), and thereafter shall
cease to represent any ownership of the Company by the holder or rights of the
holder as a stockholder. Following such deemed reacquisition of unvested
Restricted Stock that are represented by physical certificates, a holder shall
surrender such certificates to the Company upon request without consideration.

(d)    Vesting of Restricted Stock. The Administrator at the time of grant shall
specify the date or dates and/or the attainment of predetermined performance
goals, objectives and other conditions on which Restricted Stock shall become
vested, subject to such further rights of the Company or its assigns as may be
specified in the instrument evidencing the Restricted Stock Award.

(e)    Waiver, Deferral, and Reinvestment of Dividends. The Restricted Stock
Award agreement may require or permit the immediate payment, waiver, deferral,
or investment of dividends paid on the Restricted Stock.

SECTION 8. Unrestricted Stock Awards.

(a)    The Administrator may, in its sole discretion, grant (or sell at such
purchase price determined by the Administrator) an Unrestricted Stock Award to
any recipient pursuant to which such recipient may receive shares of Stock free
of any vesting restrictions (“Unrestricted Stock”) under the Plan. Unrestricted
Stock Awards may be granted or sold as described in the preceding sentence in
respect of past services or other valid consideration, or in lieu of cash
compensation due to such recipient. As of the Assumption Date, no Unrestricted
Stock Awards were outstanding under the Plan.

SECTION 9. Tax Withholding.

(a)    Payment by Participant. Each holder shall, no later than the date as of
which the value of an Award or of any Stock or other amounts received thereunder
first becomes includable in the gross income of the holder for Federal income
tax purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld with respect to such income. The Company and
its Affiliates shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the holder. The
Company’s obligation to deliver share certificates is subject to and conditioned
on tax obligations being satisfied by the recipient.

 

7



--------------------------------------------------------------------------------

(b)    Payment in Stock. Subject to approval by the Administrator, a recipient
may elect to have the minimum required tax withholding obligation satisfied, in
whole or in part, by (i) authorizing the Company to withhold from shares of
Stock to be issued pursuant to any Award a number of shares with an aggregate
Fair Market Value (as of the date the withholding is effected) that would
satisfy the withholding amount due, or (ii) transferring to the Company shares
of Stock owned by the participant with a minimum aggregate Fair Market Value (as
of the date the withholding is effected) that would satisfy the minimum
withholding amount due.

SECTION 10. Transfer; Leave of Absence.

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

(a)     a transfer to the employment of the Company from an Affiliate or from
the Company to an Affiliate, or from one Affiliate to another; or

(b)    an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.

SECTION 11. Amendments and Termination.

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent. The Administrator may provide substitute Awards at the same or reduced
exercise or purchase price or with no exercise or purchase price in a manner not
inconsistent with the terms of the Plan, but such price, if any, must satisfy
the requirements which would apply to the substitute or amended Award if it were
then initially granted under this Plan and satisfy the requirements of Code
Section 409A, if applicable, but no such action shall adversely affect rights
under any outstanding Award without the holder’s consent. If and to the extent
determined by the Administrator to be required by the Code to ensure that
Incentive Stock Options granted under the Plan are qualified under Section 422
of the Code or to ensure that compensation earned under Stock Options qualifies
as performance-based compensation under Section 162(m) of the Code, if and to
the extent intended to so qualify, Plan amendments shall be subject to approval
by the Company or an Affiliate’s stockholders, as applicable, entitled to vote
at a meeting of stockholders. Payment of amounts intended to qualify as
performance-based compensation under Section 162(m) of the Code shall be
contingent on applicable stockholder approval. Nothing in this Section 11 shall
limit the Board’s authority to take any action permitted pursuant to Section 3.

SECTION 12. Status of Plan.

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received, a recipient shall
have no rights greater than those of a general creditor of the Company unless
the Administrator shall otherwise expressly determine in connection with any
Award or Awards. In its sole discretion, the Administrator may authorize the
creation of trusts or other arrangements to meet the Company’s obligations to
deliver Stock or make payments with respect to Awards hereunder, provided that
the existence of such trusts or other arrangements is consistent with the
foregoing sentence.

SECTION 13. General Provisions.

(a)    Compliance with Legal Requirements. No shares of Stock shall be issued
pursuant to an Award until all applicable securities law and other legal and
stock exchange or similar requirements have been satisfied. The Administrator
may require the placing of such stop orders and restrictive legends on
certificates for Stock and Awards as it deems appropriate.

 

8



--------------------------------------------------------------------------------

(b)    Trading Policy Restrictions. Stock Option exercises and other
transactions associated with Awards under the Plan shall be subject to Company
policies associated with insider trading and trading restrictions, as well as
terms and conditions established by the Administrator from time to time.

(c)    Delivery of Stock Certificates. Stock issued under this Plan shall be
deemed delivered for all purposes when the Company or a stock transfer agent of
the Company shall have mailed such certificates in the United States mail,
addressed to the recipient, at the recipient’s last known address on file with
the Company, or have delivered through any other electronic means as determined
by the Administrator in its sole discretion, including by making book-entry
notations in the Company’s book-entry stock ledgers.

(d)    Other Compensation Arrangements; No Employment Rights. Nothing contained
in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of this
Plan and the grant of Awards do not confer upon any employee any right to
continued employment with the Company or any Affiliate.

(e)    Designation of Beneficiary. Each recipient to whom an Award has been made
under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or receive any payment under any Award payable on or after the recipient’s
death. Any such designation shall be on a form provided for that purpose by the
Administrator and shall not be effective until received by the Administrator. If
no beneficiary has been designated by a deceased recipient, or if the designated
beneficiaries have predeceased the recipient, the beneficiary shall be the
recipient’s estate.

(f)    Code Section 409A. The Company intends to administer the Plan in order to
comply with Code Section 409A, or an exemption to Code Section 409A, with regard
to Awards that constitute nonqualified deferred compensation within the meaning
of Code Section 409A. The provisions of Code Section 409A are incorporated by
reference herein and in each Award to the extent necessary for any Award that is
subject to Code Section 409A to comply therewith. To the extent that the Company
determines that an award recipient would be subject to the additional tax
imposed pursuant to Code Section 409A as a result of any provision of any Award
granted under the Plan, such provision shall be interpreted, or deemed amended,
to the minimum extent necessary to avoid application of such additional tax. The
nature of such amendment shall be determined by the Committee.

SECTION 14. Effective Date of Plan.

This Plan shall become effective upon approval by the stockholders in accordance
with applicable law. Subject to such approval by the stockholders and to the
requirement that no Stock may be issued hereunder prior to such approval, Stock
Options and other Awards may be granted hereunder on and after adoption of this
Plan by the Board.

SECTION 15. Governing Law.

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applied without
regard to conflict of law principles.

 

9